DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 3, 5, 7, 10-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent Application Publication No. 2015/064460) in view of .
Regarding claims 1, 5, 7, and 18, Matsumoto et al. teaches an adhesive film (See Abstract) including a hydroxyl group-containing (meth)acrylic copolymer (paragraph [0041]), the adhesive film inherently being formed from an adhesive composition, the adhesive composition comprising: a monomer mixture including a hydroxyl group-containing (meth)acrylate (paragraph [0045]) and a comonomer (paragraph [0042]), the monomer mixture from which the hydroxyl group-containing (meth)acrylic copolymer is polymerized includes 1 to 25 wt% of the hydroxyl group- containing (meth)acrylate (paragraph [0049]) which overlaps the claimed range of about 5 wt% to about 40 wt% and 60% by weight or more (paragraph [0043]) which overlaps the claimed range of about 60 wt% to about 95 wt% of the comonomer, wherein the adhesive film has a glass transition temperature of -55oC or lower (paragraph [0041]) which overlaps the claimed range of about -100oC to about -30oC and has a thickness of 5 to 50 µm (paragraph [0106]), which overlaps the claimed range of about 10 µm to about 2 mm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Matsumoto et al. fails to teach nanoparticles.
However, Attarwala et al. teaches an acrylate composition comprising nanoparticles dispersed in a methacrylate matrix (See Title, paragraph [0012]), an average particle diameter of about 3 nm to about 500 nm (paragraph [0017]) which overlaps the claimed range of about 5 nm to about 400 nm, wherein the nanoparticles are present in an amount of about 5 to about 50% by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include nanoparticles, including amount as presently claimed, in Matsumoto et al. in order to improve properties such as toughness (Attarwala et al., paragraphs [0007] and [0015]).
Given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to that presently claimed, it is clear that the adhesive film would inherently have the index of refraction, haze and storage modulus values as presently claimed, absent evidence to the contrary.
Regarding claim 3, given that Matsumoto et al. in view of Attarwala et al. teaches (meth)acrylic copolymer containing hydroxyl group, identical to those presently claimed, it is clear that the hydroxyl group containing (meth)acrylic copolymer intrinsically has a glass transition temperature as presently claimed, absent evidence to the contrary. As evidence to support this position, Park et al. discloses that 4-hydroxybutyl acrylate (HBA) has a glass transition temperature of -80oC (See page 11, Table 1).
Regarding claim 10, Matsumoto et al. teaches wherein the adhesive composition further includes at least one of an initiator and a crosslinking agent (paragraphs [0099] and [0066]).  
Regarding claim 11, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has a haze value as presently claimed, absent evidence to the contrary.
Regarding claim 12, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has an average slope as presently claimed, absent evidence to the contrary.
Regarding claims 14 and 15, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has T-peel strengths as presently claimed, absent evidence to the contrary.
Regarding claim 16, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has a recovery rate as presently claimed, absent evidence to the contrary.
Regarding claim 17, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to those presently claimed, it is clear that the adhesive film intrinsically has a bubble generation area as presently claimed, absent evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims	1, 3, 5, 7, 10-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 14/973,312. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1, 5 and 16-17, copending claims 1-2 are substantially identical to those recited, aside from the glass transition, haze and storage modulus recited in claim 1 of the present claims. However, given that the adhesive film of the copending is identical to that of the present claims, it is clear that the adhesive film of present claims inherently possess these values. 
Regarding present claims 1, 5, 7-11, and 14-15, copending claims 3 and 5-18 are substantially identical to those recited, aside from the haze recited in claim 1 of the present claims. However, given that the adhesive film of the copending is identical to that of the present claims, it is clear that the adhesive film of present claims inherently possess the haze value. 
Regarding limitations recited in the copending claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
Regarding present claim 3, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0063] of 14/973,312 that the hydroxyl group-containing (meth)acrylate has a glass transition temperature (Tg) of about -80oC. to about -20 oC. Therefore, it would have been obvious to choose a glass transition temperature, including that presently claimed, for the hydroxyl group-containing (meth)acrylate in 14/973,312.
Regarding present claim 12, although there is no explicit disclosure in 14/973,312 of ratio of an average slope, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed average slope in 14/973,312.

Claims	1, 3, 5, 7, 10-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 15/198,977. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose an adhesive film.
Regarding present claims 1, 5, 7, and 11, and copending claims 1-10 are substantially identical to those recited. Regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising". With respect to the claimed co-monomer amount, given that there is present 13 wt% to 30 wt% hydroxyl group-containing (meth)acrylate, it is clear that there is present 70-87 wt% co-monomer.
Regarding the weight ratio of the core to the shell and materials thereof, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraphs [0057], [0063] and [0064] of 15/198,977 that discloses wherein the nanoparticles are core-shell particles, wherein the core and the shell may be present in a weight ratio of about 1:1 to about 9:1, which overlaps the claimed range, wherein the core includes at least one of a polyalkyl (meth)acrylate and a polysiloxane, and the shell includes a polyalkyl (meth)acrylate. Therefore, it would have been obvious to use a core-shell particle for the nanoparticles in 15/198,977.
Regarding claims 3 and 12, 14-17, although there is no explicit disclosure in 15/198,977 of the claimed properties, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed properties in 15/198,977.

Claims	1, 3, 5, 7, 10-12, and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim of copending Application No. 
Regarding present claims 1, 3, 5, 7, 10-12, and 14-17 and copending claims 9-23 are substantially identical to those recited. Regarding limitations recited in the patented claims not found in the present claims, these limitations are encompassed by the present claims given that the present claims use the open language of "comprising".
Although there is no explicit disclosure in 15/539,104 of the claimed properties, given that the adhesive film comprises matrix and nanoparticles identical to that of the present invention, it is clear that the adhesive film would inherently have the claimed properties in 15/539,104.
Response to Arguments
Applicant's arguments filed 02/04/21 have been fully considered but they are not persuasive.
Under section 1., Applicant argues that inherency has not been shown since the requirements set forth by the MPEP have not been met by the rejection. Applicant also argues that the Examiner must present evidence that makes clear that the missing descriptive matter is necessarily present and the mere fact that a certain thing may result from a given set of circumstances is not sufficient.
However, in the instant case, the basis for inherency is not based on “the mere fact that a certain thing may result from a given set of circumstances” but rather, based on the fact that the prior art references explicitly meet all the claimed components. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. 
Under section 2., Applicant argues that no single reference discloses all of the materials recited in claim 1 and there cannot be an "inherent" teaching of the index of refraction, haze, and storage moduli at 80°C and -20°C since neither of the references discloses a composition having each of the recited components.
However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection is not based on anticipation but rather obviousness under 35 USC 103. Further, it is the combination of cited references that meet the adhesive film as presently claimed. Hence, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles, identical to that presently claimed, it is clear that the adhesive 
Further, with respect to inherency, attention is directed to MPEP 2112 [R-3] which states that "[T]he express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.1995)". Further attention is directed to MPEP 2112 V. which states that "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same" The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596(CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977))". Finally, "[w]hen the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)", (See also MPEP 2112.01, I & II.). Given that no such evidence has been provided, the Examiner's position remains that the presently claimed properties are inherent to Matsumoto in view of Attarwala.
Applicant argues that the Federal Circuit in In re Rijckaert stated that "obviousness cannot be predicated on what is unknown." In the instant case, a composition having each of the recited components is not known in the prior art. The recited index of refraction, haze, and 
However, in the instant case, the composition of the prior art is not unknown. While it is agreed that neither reference individually teaches the composition, the combination of the references does meet the composition as presently claimed.  As set forth above, given that Matsumoto et al. in view of Attarwala et al. teaches adhesive film, including (meth)acrylic copolymer containing hydroxyl group and nanoparticles identical to those presently claimed, it is clear that the adhesive film would inherently have the index of refraction, haze and storage modulus values as presently claimed, absent evidence to the contrary. 
Further, it is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). (See also MPEP 2112.01, I & II.).” Applicant has not provided evidence to support their position.	
Applicant argues that because Matsumoto describes a different film, the physical properties thereof must also be different from what is claimed.
It is agreed that the film of Matsumoto is different given that there are no nanoparticles. However, this is why Attarwala is used to teach adhesive composition comprising nanoparticles. The combination of Matsumoto et al. and Attarwala et al. teaches an adhesive film comprising a composition identical to that claimed, including (meth)acrylic copolymer containing hydroxyl 
Applicant argues that Examiner has not advanced any basis for the allegation that including Attarwala's core shell rubber component would necessarily change the physical attributes of Matsumoto's film to match those recited in claim 1.
However, the rejection of record states that Matsumoto et al. in view of Attarwala meets all compositional limitations of the claims, including the specific types and amounts of each of the monomer, comonomer, and nanoparticles. Therefore, it is clear that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. It is not clear why the combination of Matsumoto et al. in view of Attarwala would not meet the claimed properties. Further, Applicant has not provided any evidence to support their position.
Under section 3., Applicant argues that Matsumoto describes something different from what is claimed, and thus fails to teach an adhesive film that exhibits the claimed index of refraction, haze, and storage moduli at 80°C and -20°C.
However, Matsumoto alone is not being used to teach the claimed adhesive film or claimed properties. It is the combination of Matsumoto et al. in view of Attarwala that discloses an adhesive film identical to that presently claimed, and therefore, would possess the same properties as claimed, absent evidence to the contrary.
Applicant argues that Attarwala does not disclose or teach the specific monomer mixture of the instant claims. Further, the core-shell rubbers of Attarwala are used to improve toughness, which is also irrelevant to viscoelasticity required for application to a flexible display.
However, note that while Attarwala does not disclose all the features of the present claimed invention, Attarwala is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely adhesive composition comprising nanoparticles, and in combination with the primary reference, discloses the presently claimed invention. Further, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Applicant argues that there is no logical technical basis that adding Attarwala's core shell rubber component would somehow alter Matsumoto's film to have the index of refraction, haze, and storage moduli at 80°C and -20°C values that are required by claim 1. Matsumoto's film is different from what is claimed. The addition of another, different element (Attarwala's core shell rubber component) to Matsumoto's film cannot inherently result in applicants' claimed adhesive film.
However, while it is agreed that Matsumoto's film is different from what is claimed given that there are no nanoparticles, this is why Attarwala is used. Applicant states that the combination of cited prior art cannot inherently result in applicants' claimed adhesive film. However, there is no evidence to support Applicant’s position. It is not clear how the combination which meets all compositional limitations presently claimed would not result in the same claimed properties. See MPEP 2112 and 2112.01(II).
Applicant argues that Matsumoto discloses a different film - there is no ambiguity on this point, Attarwala discloses different particles - there is no ambiguity on this point either, and The combination of the Matsumoto film and the Attarwala particles is not identical to what applicants have disclosed and claimed, and cannot provide an adhesive film having the index of refraction, haze, and storage moduli at 80°C and -20°C values of applicants' adhesive film as recited in claim 1.
However, firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is agreed that the film of Matsumoto is different from that claimed since there are no nanoparticles which is why the rejection is not based on anticipation but rather obviousness under 35 USC 103 and Attarwala is used to teach use of nanoparticles in an acrylate adhesive composition, specifically core-shell nanoparticles having the amount and size as presently claimed. Thus, it is the combination of cited references that meet the adhesive film as presently claimed, including the claimed properties which would naturally flow from the prior art, absent evidence to the contrary.
Further, there is ambiguity given that it is not clear how the film and nanoparticles of Matsumoto in view of Attarwala are not identical to those presently claimed. Given that Matsumoto in view of Attarwala disclose adhesive film as claimed and especially given that the nanoparticles of Attarwala have the identical amount, size, and type, as presently claimed and/or used in the present invention, the adhesive film would necessarily possess the same properties.
Applicant argues that the specific storage modulus can be achieved by the introduction of nanoparticles, as evidenced by Supplementary Comparative Example that applicants previously submitted on October 26, 2018.
However, as previously set forth in the Advisory action mailed 11/07/18 and the office action mailed 03/22/19, the data is not persuasive given that the data is not commensurate in scope with the scope of the present invention. Specifically, the data uses one specific type of hydroxyl group-containing (meth)acrylate, i.e. 4-hydroxybutyl acrylate while the claims broadly recite any type of hydroxyl group-containing (meth)acrylate. The data uses specific types of comonomer, i.e. 2-ethylhexyl acrylate and isobornyl acrylate while the claims broadly recite any type of comonomer. Further, the data uses specific types of nanoparticles, i.e. core-shell particles having a core of polybutyl acrylate (PBA) and a shell of polymethylmethacrylate (PMMA), particles of dimethylsiloxane-diphenylsiloxane crosslinked copolymer, and nanoparticles having core of polydimethylsiloxane (PDMS) and a shell of polymethylmethacrylate (PMMA) while the claims broadly recite any type of nanoparticles. Further, there is no data at the lower end point of the amount of hydroxyl group-containing (meth)acrylate, i.e. 5 wt%. There is no data at the upper and lower end points of the amount of comonomer, i.e. 60 wt% and 95 wt%. There is no data at the upper end point of the Tg, i.e. -20oC. Further, the lowest Tg is -42oC while the claim recites no lower limit. There is no data at the upper and lower end points of the index of refraction, i.e. 1.4 and 1.55. There is no data at the upper end point of the haze, i.e. 3%. Further, the lowest haze is 0.44 while the claim recites no lower limit. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range.
Further, the data is not persuasive given that there is no proper side by side comparison given that the amount of hydroxyl group-containing (meth)acrylate and comonomer in the Supplemental comparative example, i.e. 70 wt% of (a1) 2-ethylhexyl acrylate and 30 wt% of (a2) 4-hydroxybutyl acrylate, is different from the amounts of hydroxyl group-containing (meth)acrylate and comonomer used in the inventive examples.
Applicant argues that the Examiner appears to take the position that any nanoparticle, when added to Matsumoto's film, will inherently produce a film having the index of refraction, haze, and storage moduli at 80°C and -20°C values that are recited in claim 1. However, as discussed above, there is no logical technical basis for this contention, and inherency cannot be met by mere possibilities.
However, the Examiner’s position is not that “any nanoparticle, when added to Matsumoto's film, will inherently produce a film having [the claimed properties]”. Rather, given that the nanoparticles of Attarwala are identical to those presently claimed, and further, specifically identical to those used in the present examples of core-shell nanoparticles having a core of polybutyl acrylate (PBA) and a shell of polymethylmethacrylate (PMMA) and further having the same amount and size as presently claimed, one would expect the claimed properties to necessarily be present, as based on MPEP 2112 (IV-V) and MPEP 2112.01. The courts have held that “a compound and all its properties are mutually inseparable”,  In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition can not have mutually exclusive properties. A In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).
The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed properties.  Therefore, the claimed properties would be inherently be capable of being achieved by the adhesive film disclosed by the reference (See MPEP § 2112.01). If it is the Applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts. It is significant to note that the present claims are open to any type of nanoparticle. Attarwala does not disclose “any nanoparticle”, but rather nanoparticles identical to those used in the present invention, therefore, providing further basis for the Examiner’s inherency position. Further, in the instance that the claimed properties would not be inherently achieved by the claimed composition, which encompasses “any” nanoparticle, further issues under 112(a) may arise.
Furthermore, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed components. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is applicant’s position that this would not be the case: (1) persuasive 
With respect to the double patenting rejections of record, Applicant argues that the double patenting rejections will not addressed until the rejections of the claims are resolved or the case is in condition for allowance.
However, with the exception to 15/084,361, the double patenting rejections will be maintained until such time as the rejection is properly overcome (See MPEP 804 IB and IB1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (KR 20100002638) teaches an adhesive film including a hydroxyl group containing (meth)acrylic copolymer including 1 to 50 wt% hydroxyl group containing (meth)acrylate and 5 wt% to 35 wt% of a comonomer; and nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787